DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               NORMAN SCOTT and JACQUELINE SCOTT,
                           Appellant,

                                    v.

       SHOMA AT ROYAL PALM CONDOMINIUM ASSOC., INC.,
                         Appellee.

                              No. 4D16-2268

                          [November 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 502015CA002423.

  Norman Scott and Jacqueline Scott, Wellington, pro se.

  Daniel Wasserstein of Wasserstein, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.